EMPLOYMENT AGREEMENT 

     This Employment Agreement ("Agreement") is entered into and made effective
as of December 3, 2001 by and between BMC Industries, Inc., its subsidiaries and
divisions ("Company") and Curtis E. Petersen ("Employee").

     WHEREAS, Company desires to employ Employee and Employee desires to be
employed by the Company; and

     WHEREAS, Employee and Company desire to formalize their relationship, and
provide for certain benefits and certain protections to Employee and Company
subject to and in accordance with this Agreement;

     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.        Employment and Term.  Company agrees to employ Employee in the
capacity of Senior Vice-President and Chief Financial Officer, for a period of
two years, commencing on December 3, 2001 and continuing until December 3, 2003
(the "Agreement Termination Date"), unless sooner terminated as provided in this
Agreement.  Employee agrees to serve and remain in such employment in accordance
with this Agreement.  Throughout the term of this Agreement, Employee shall
devote his full time and attention during normal business hours to the business
and affairs of Company, except for vacations, Company holidays or periods of
illness or incapacity.  This Agreement will be automatically renewed for
successive one (1) year periods after such initial term, unless and until
terminated by either party effective as of the end of such initial term, or
successive one-year renewal period, on not less than sixty (60) days written
notice before the end of such initial term or any such successive one-year
renewal period.

2.        Position and Duties.  Employee shall serve full-time in the position
of Senior Vice-President and Chief Financial Officer of the Company.  Employee
shall perform such duties in this position as may be prescribed by the Chief
Executive Officer or the Board of Directors.  Employee agrees to devote his
full-time business efforts, attention and energies to the diligent performance
of his duties on behalf of the Company, and will not, during the term of his
employment by the Company, engage in any activity or accept employment, full or
part-time, from any other person, firm, corporation, governmental agency or
other entity which, in the opinion of the Company, would conflict with or
detract from the capable performance of Employee's duties and obligations to the
Company.  Employee further agrees to comply faithfully with all policies
established by Company. 

3.        Compensation.

           (a)       Base Salary.  As compensation for the services rendered
under this Agreement, Company agrees to pay Employee a base salary of
$205,000.00 per annum, less applicable deductions and withholdings as required
by law, subject to annual adjustment at the discretion of Company's Board of
Directors.  Employee shall be paid a portion of his base salary as frequently as
similarly situated employees. Currently, similarly situated employees are paid
on a bi-weekly basis.

           (b)        Other Wage Based Benefits.  During the term of this
Agreement, Employee shall be eligible for participation in Company's Executive
Perk and Flex Benefit Plans and any bonus/incentive plan that is generally
provided to employees at the same or similar level, which, as of the date of
this Agreement, consists of the Management Incentive Plan ("MIP") (attached as
Exhibit A to this Agreement).  Employee will participate in MIP with a targeted
bonus opportunity of 50% of base salary and a maximum opportunity of 75% of
Employee's base salary, depending upon the financial performance of BMC. 
Participation in any bonus/incentive plan is subject to the Company's right to
modify, substitute or terminate such plan at its sole discretion.  Employee
shall also receive a Non-Qualified Stock Option (NQSO) grant for 50,000 shares
of BMC common stock, effective on the date of this Agreement.  The option
exercise price will be the average of the high and low trading price of BMC
stock on the New York Stock Exchange on such date.  This option will have a
three (3) year vesting period for 25,000 shares and a five (5) year vesting
period for the remaining 25,000 shares, with the first installment of each
becoming exercisable on the first anniversary date of this Agreement.  Under the
vesting schedule for these options, which is attached as Exhibit B to the
Agreement, partial year vesting is not allowed.

4.        Benefits and Vacation.  During the term of this Agreement, Employee
shall have the right to participate in any group insurance and other fringe
benefit plans which are generally provided to employees at the same or similar
level, subject, however, to the Employee's qualification for participation in
such benefit plans pursuant to the terms and conditions under which such benefit
plans are offered.  The Company will execute a Change in Control Agreement with
Employee in the form attached hereto as Exhibit C.  Employee also will be
entitled to an amount of vacation as is consistent with and does not otherwise
interfere with Employee's duties hereunder and to all legal holidays observed by
the Company, in each case, in accordance with the Company's policies as in
effect from time-to-time. 

5.        Expenses.  The Company agrees to reimburse Employee for ordinary and
necessary business expenses incurred by him in performing services for the
Company in accordance with established corporate policies as may be in effect
from time to time.

6.        Representation of Employee.   Employee represents and warrants that he
is not party to or otherwise subject to or bound by the terms of any contract,
agreement or understanding that in any manner will limit or otherwise affect his
ability to perform his obligations under this Agreement.

7.        Termination of Employment.  This Agreement shall terminate on the
first to occur of the following events (the "Events of Termination"):

 

(a)       

The Agreement Termination Date

 

(b)       

On the date of the Employee's death

 

(c)       

On the date of Employee's total disability, subject to Employee's right to
Separation Pay Upon a Determination of Total Disability as defined in paragraph
10 of this Agreement.  As used herein, the term "total disability" shall mean
any disability, whether caused by illness, injury or other incapacity, which
prevents Employee from fulfilling his regular duties for a period of ninety days
or more, despite the availability of a reasonable accommodation

 

(d)       

Company may terminate Employee for Cause, as defined in paragraph 8 of this
Agreement; or

 

(e)       

Company may terminate Employee without cause, subject to Employee's right to
Separation Pay or Change in Control Pay, as described in paragraph 9 of this
Agreement.

Employee's employment under this Agreement (but not Employee's rights and
obligations under Paragraph 11 of this Agreement), and all of Company's rights
and obligations under this Agreement (but not its rights and obligations under
Paragraph 11) shall terminate upon the termination of this Agreement.

8.        Termination for Cause.  Company may discharge Employee and terminate
his employment immediately, without any prior notice, at any time, for Cause. 
As used in this Agreement, the term "Cause" shall include:

 

(a)       

any act of fraud or dishonesty by Employee

 

(b)       

repeated violations by Employee of his obligations under this Agreement that are
demonstrably willful and deliberate on Employee's part and that are not remedied
within a reasonable period after Employee's receipt of notice of such violations
from the Company

 

(c)       

Employee's continued act of insubordination or refusal to perform assigned
duties after Employee has been provided at least ten (10) days notice in writing
of what performance is required; or

 

(d)       

willfully engaging in illegal conduct that is materially and demonstrably
injurious to the Company.

For the purposes of this Paragraph 8, no act, or failure to act, on Employee's
part shall be considered "dishonest", "willful" or "deliberate" unless done, or
omitted to be done, by Employee in bad faith, and without reasonable belief that
Employee's action or omission was in, or not opposed to, the best interest of
the Company.  Any act, or failure to act, based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
Employee in good faith and in the best interest of the Company.

9.       Separation Pay.  If Employee is terminated for Cause or voluntarily
resigns, he is not entitled to Separation Pay.  If at any time during his
employment by the Company, Employee's employment is terminated by Company other
than (a) for Cause, (b) on account of Employee's death or total disability, or
(c) for reasons which invoke section 2 of the Change in Control Agreement, then
Company shall pay Employee Separation Pay in an amount equal to Employee's
annual salary under this Agreement.  This Separation Pay shall be disbursed to
Employee within thirty (30) days after Employee's termination date.  In
addition, Employee will be entitled to the payment of MIP, if any, or any
incentive plan offered in replacement of MIP, with respect to the fiscal year in
which such termination occurs; provided, that, such payment shall be pro-rated
to the date of termination.  Such payment shall be paid as and when contemplated
under MIP, or any replacement thereof, notwithstanding that the Termination Date
may have previously occurred.  This paragraph 9 shall survive termination of
this Agreement and be effective so long as Employee remains an employee of the
Company.  No Separation Pay shall be due to Employee or his estate in the event
of Employee's death.  Employee shall not be entitled to receive both Separation
Pay and Change in Control Pay.

10.       Separation Pay Upon a Determination of Total Disability.  If Company
determines that Employee is totally disabled, as defined in Paragraph 7(c),
Company may terminate this Agreement.  As Separation Pay upon such a
determination, Company shall pay Employee an amount equal to Employee's annual
salary under this Agreement.  This Separation Pay shall be disbursed to Employee
within thirty (30) days after Company's termination of this Agreement in
accordance with the terms of this Paragraph 10.

11.        Confidentiality.  Employee recognizes and acknowledges that due to
the nature of his employment and the position of trust that he will hold, he
will have special access to, learn, be provided with, and in some cases, will
prepare and create for the Company, trade secrets and other confidential and
proprietary information relating to the Company's business, including, but not
limited to financial information, business plans, marketing information,
business strategies, methods, operations and procedures, correspondence,
customer lists, special customer requirements and methods of servicing the
customers, and other information concerning the Company's customers and customer
contacts.  Employee acknowledges and agrees that such information is the
exclusive property of the Company, that it has been and will continue to be of
central importance to the business of the Company, and that the disclosure of it
to, or use by, others will cause the Company substantial and irreparable
losses.  Accordingly, Employee will not, either during his employment or at any
time after the termination of his employment with the Company for any reason,
use, reproduce or disclose any trade secrets or other confidential or
proprietary information relating to the business of the Company or its customers
which is not generally available to the public, except as may be necessary in
discharging his assigned duties as an employee of the Company.  Employee's
confidentiality obligations under this are in addition to, and not in lieu of,
any confidentiality obligations that may apply to Employee under any rule or
policy of the Company, and any other agreement, statute or common law.

12.        Company Property.  All correspondence, records and other documents,
including all copies, which come into Employee's possession by, through, or in
the course of his employment with the Company, regardless of the source and
whether or not created by Employee, are the sole and exclusive property of the
Company, and immediately upon the termination of Employee's employment for any
reason, Employee shall return to the Company all such documents and other
property of the Company.  Employee agrees that the Company may withhold any sums
otherwise due to Employee upon termination until Employee has satisfied all
obligations under this Paragraph.

13.       Reasonableness of Restrictions.  Employee has carefully read and
considered the provisions of Paragraph 11 of this Agreement and, having done so,
agrees that the restrictions set forth in such paragraph are fair and reasonable
and are reasonably required for the protection of the interests of Company, its
directors, officers, and other employees.

14.       Right To Injunctive Relief.  Employee agrees that in the event of any
breach by Employee of Paragraph 11 of this Agreement, the Company shall be
entitled to immediate and permanent injunctive relief restraining said breach,
in addition to and not in lieu of any action for damages or any other legal,
equitable remedies available to the Company for said breach.

15.        Severability.  This Agreement is intended to limit disclosure and
competition by Employee to the maximum extent permitted by law.  If it shall be
finally determined by any court of competent jurisdiction ruling on this
Agreement that the scope or duration of any limitation contained in this
Agreement is too extensive to be legally enforceable, then the parties hereto
agree that the scope or duration of such limitation shall be deemed to be the
maximum scope or duration of such limitation shall be deemed to be the maximum
scope or duration that shall be determined by a court of competent jurisdiction
to be legally enforceable and Employee hereby consents to the enforcement of
such limitation as so modified.

16.        Applicable Law.  This Agreement shall be construed in accordance with
and governed by the substantive laws of the State of Minnesota (except with
respect to conflicts of law).  The parties agree that all actions or proceedings
in any way, manner or respect, arising out of or from or related to this
Agreement shall be litigated in courts which have situs within the State of
Minnesota.  The parties further consent to and submit to the jurisdiction of any
local, state or federal court located within Minnesota and each party hereby
waives any right it may have to transfer or change the venue of any litigation
brought against such party by the other in accordance with this Agreement.

17.        Binding Effect.  The Agreement is binding upon and shall inure to the
benefit of the parties and their legal representatives, successors and assigns.

18.        Complete Agreement.  This Agreement, together with the Non-Statutory
Stock Option Agreement dated December 3, 2001, supersedes that certain
Agreement, dated August 8, 2001, between Vision-Ease Lens, Inc. and Employee,
and reflects the entire understanding of the parties with respect to the subject
matter hereof.  This Agreement may not be changed or altered except by writing
signed by the parties hereto.

19.        Waiver.  The waiver by either party of any breach of any provision of
this Agreement shall not be construed to be a waiver by such party of any
succeeding breach of such provision or a waiver by such party of any breach of
any other provision.

20.        Counterparts.  This Agreement may be executed in counterparts, each
of which shall together constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

Dated:  February 13, 2002

BMC INDUSTRIES, INC.

 

 

 

By:  /s/Jon A. Dobson_______________

 

 

 

Its:  V.P., General Counsel and Secretary________

 

 

 

 

Dated:  February 13, 2002

CURTIS E. PETERSEN

 

 

 

 

 

_/s/Curtis E. Petersen                 

 